Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000350
                                                    26-APR-2012
                                                    11:05 AM



                      NO. SCPW-12-0000350


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



          RONALD HANSON and KATHY HANSON, Petitioners,


                               vs.


    THE HONORABLE GARY W.B. CHANG, JUDGE OF THE CIRCUIT COURT

  OF THE FIRST CIRCUIT; THE HONORABLE CRAIG H. NAKAMURA, CHIEF

     JUDGE OF THE INTERMEDIATE COURT OF APPEALS; and PALEHUA

               COMMUNITY ASSOCIATION, Respondents.



                       ORIGINAL PROCEEDING

        (CIVIL NO. 09-1-1935-08; ICA NO. CAAP-10-0000080)


                                ORDER

   (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ.,

    and Circuit Judge To'oto'o, in place of Recktenwald, C.J.,
                              recused)


          Upon consideration of petitioners Ronald Hanson and


Kathy Hanson's petition for a writ of mandamus and the papers in


support, it appears that, as to the actions of the Intermediate


Court of Appeals in CAAP-10-0000080: (1) the January 12, 2011


order dismissing petitioners' appeal for lack of jurisdiction was


reviewable by this court by application for a writ of certiorari


filed pursuant to HRS § 602-59 (Supp. 2010) and HRAP 40.1, but no


application was filed; (2) the April 6, 2011 award of attorney's


fees and costs was authorized by HRS § 607-14, the Declaration of


Covenants, Conditions and Restrictions, Article III, Section

7.02, and HRAP 39(a), and petitioners fail to demonstrate that


the amount of fees and costs awarded was unreasonable; and (3)


the August 4, 2011 order correctly struck petitioners' motions


filed six months after the dismissal of petitioners' appeal.


          It further appears that, as to the actions of the

respondent circuit judge in Civil No. 09-1-1935: (1) entry of

final judgment pursuant to HRCP 54(b) on some of the parties'

claims was within the respondent judge's discretion and the

denial of HRCP 54(b) certification was not a flagrant and

manifest abuse of discretion, and (2) all orders on all of the

parties' motions will be appealable by petitioners upon entry of

a final judgment.    Therefore, petitioners are not entitled to

mandamus relief.    See Kema v. Gaddis, 91 Hawai'i 200, 204, 982

P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action.    Such writs are not intended to supersede the

legal discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures.   Where a court has discretion to act, mandamus will

not lie to interfere with or control the exercise of that

discretion, even when the judge has acted erroneously, unless the

judge has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

                                  2

which it has a legal duty to act.).   Accordingly,


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


          DATED:   Honolulu, Hawai'i, April 26, 2012.

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Fa'auuga To'oto'o




                                 3